Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 11-13, 15-18, 20, 25-26, 28-31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi et al (US 20020108378 as referenced in OA dated 10/13/2020) in view of Davis et al (US 20160115810 as referenced in OA dated 10/13/2020) and Calvez et al (US 20020184886 as referenced in OA dated 10/13/2020).

    PNG
    media_image1.png
    325
    543
    media_image1.png
    Greyscale

Annotated Figure 2 of Ariyoshi et al (US 20020108378)
Regarding claim 1, Ariyoshi discloses a combustor assembly (Figure 1) for a gas turbine engine (Figure 1, T) defining an axial direction (The axial direction of the central axis of the combustor. Paragraph 0037) and a radial direction (The radial direction of the central axis of the combustor. Paragraph 0037), the gas turbine engine comprising:
a liner (Figure 1, L) at least partially defining a combustion chamber (Figure 1, R) and extending between an aft end (The right end of Figure 1, L) and a forward end (The left end of Figure 1, L) generally along the axial direction; 
an annular dome (Figure 2, D and 10) including an enclosed surface (Annotated Figure 2, labeled enclosed surface) defining a slot (The enclosed surface defines a slot) for receipt of the forward end of the liner, wherein the annular dome includes a base plate (The plate defining Figure 2, D2. See Annotated Figure 2, labeled base plate) and a yoke (Figure 2, 10). the base plate and the yoke extending parallel to one another (The right end of Figure 2, 10 and L are parallel to each other), the enclosed surface of the annular dome including a second surface (Figure 2, D2) of the base plate and a third surface (The bottom surface of Figure 2, 10) of the yoke; 
a mounting assembly (Figure 2, 50b) extending through the yoke, the forward end of the liner, a cap (Figure 2, 20) positioned at the forward end of the liner and at least partially positioned within the slot defined by the enclosed surface of the annular dome, the cap including an inside surface (Figure 2, 22) configured to contact the forward end of the liner; 
wherein the cap further defines an end surface (The vertical surface opposite Figure 2, 22 and contacting 30) opposite the inside surface, and wherein a resilient member (Figure 2, 30) is positioned adjacent the end surface of the cap and between the end surface of the cap and the enclosed surface of the annular dome.
Ariyoshi does not disclose the mounting assembly extending through the yoke, the forward end of the liner, and the base plate; and the resilient member forming a seal between the end surface of the cap and the enclosed surface of the annular dome.
(Figure 1, 20) defining an axial direction and (Figure 6, CL) comprising a resilient member that is a rope seal which seals between adjacent components (Paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ariyoshi wherein the resilient member forms a seal between the end surface of the cap and the enclosed surface of the annular dome (Replacing the wave spring of Ariyoshi with the rope seal of Davis provides additional sealing between adjacent components which are the end surface of the cap and the enclosed surface of the annular dome) as taught by and suggested by Davis in order to provide additional sealing between adjacent components (Paragraph 0050, The modification replaces the wave spring of Ariyoshi with the rope seal of Davis).
Ariyoshi in view of Davis does not teach the mounting assembly extending through the yoke, the forward end of the liner, and the base plate.
However, Calvez teaches a combustor assembly (Figure 1) for a gas turbine engine (Paragraph 0018 and 0019 describe a compressor, combustor, and turbine which form a gas turbine engine) defining an axial direction (Figure 1, 10), the combustor assembly comprising: 
a liner (Figure 1, 26 or 28) at least partially defining a combustion chamber (Figure 1, 24) and extending between an aft end (The right end of the liner) and a forward end (The left end of the liner) generally along the axial direction; 
an annular dome (Figure 1, 30 and 34 or 30 and 36) including an enclosed surface (The surfaces defining Figure 1, 42 or 44) defining a slot (Figure 1, 42 or 44) for receipt of the forward end of the liner;
wherein the annular dome includes a base plate (The plate of Figure 1A, 30 defining J and parallel to 46. The analogous plate for the inner liner and inner dome shown in Figure 1)  and a yoke (Figure 1, 46 or 48), the base plate and the yoke extending parallel to (The surface of Figure 1A, 30 defining J.  The analogous surface for the inner liner and inner dome shown in Figure 1) of the base plate and a third surface (The horizontal line of Figure 1, 46 and 48 closest to its respective liner) of the yoke; and
a mounting assembly (Figure 1, 38 or 40) extending through the yoke, the forward end of the liner, and the base plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ariyoshi in view of Davis wherein the mounting assembly extends through the yoke, the forward end of the liner, and the base plate as taught by and suggested by Calvez in order to advantageously fix the holding cage to the base plate and prevent the nut from rotating (Paragraph 0003, The modification adds a welded holding cage to the base plate and orients the head of the fastener of the mounting assembly to contact the yoke).
Regarding claim 6, Ariyoshi discloses a gas turbine engine (Figure 1, T) defining an axial direction (The axial direction of the central axis of the combustor. Paragraph 0037) and a radial direction (The radial direction of the central axis of the combustor. Paragraph 0037), the gas turbine engine comprising:
2a combustor assembly (Figure 1), the combustor assembly including 
a liner (Figure 1, L) at least partially defining a combustion chamber (Figure 1, R) and extending between an aft end (The right end of Figure 1, L) and a forward end (The left end of Figure 1, L) generally along the axial direction; 
an annular dome (Figure 2, D and 10) including an enclosed surface (Annotated Figure 2, labeled enclosed surface) defining a slot (The enclosed surface defines a slot) for receipt of the forward end of the liner wherein the annular dome includes a base plate (The plate defining Figure 2, D2. See Annotated Figure 2, labeled base plate) and a yoke (Figure 2, 10), the base plate and the yoke extending parallel to one another (The right end of Figure 2, 10 and L are parallel to each other), the enclosed surface of the annular dome including a second surface (Figure 2, D2) of the base plate and a third surface (The bottom surface of Figure 2, 10) of the yoke;
a mounting assembly (Figure 2, 50b) extending through the yoke, the forward end of the liner,
a cap (Figure 2, 20) positioned at the forward end of the liner and at least partially positioned within the slot defined by the enclosed surface of the annular dome, the cap including a surface (Figure 2, 22) configured to contact at least one of the enclosed surface of the annular dome or the forward end of the liner.
Ariyoshi does disclose the mounting assembly extending through the yoke, the forward end of the liner, and the base plate; and does not explicitly disclose the gas turbine engine comprising a compressor section; a turbine section mechanically coupled to the compressor section through a shaft; and 2a combustor assembly disposed between the compressor section and the turbine section (The gas turbine of Ariyoshi most likely consists of these elements, but it is not explicitly stated in Ariyoshi.  Cambridge Aerospace dictionary defines a gas turbine as a compressor, combustor, and turbine with the turbine driving the compressor.  Also, American Heritage defines a gas turbine as having a compressor, combustor, and turbine and provides a diagram showing a shaft coupling the turbine to compressor.)
However, Davis teaches a gas turbine engine (Figure 1, 20) defining an axial direction (Figure 1, A), the gas turbine engine comprising: 
a compressor section (Figure 1, 24); 
a turbine section (Figure 1, 28) mechanically coupled to the compressor section through a shaft (Figure 1, 32); and 
2a combustor assembly (Figure 1, 26) disposed between the compressor section and the turbine section.
(Paragraph 0039), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Ariyoshi in view of Davis does not teach the mounting assembly extending through the yoke, the forward end of the liner, and the base plate.
However, Calvez teaches a combustor assembly (Figure 1) for a gas turbine engine (Paragraph 0018 and 0019 describe a compressor, combustor, and turbine which form a gas turbine engine) defining an axial direction (Figure 1, 10), the combustor assembly comprising: 
a liner (Figure 1, 26 or 28) at least partially defining a combustion chamber (Figure 1, 24) and extending between an aft end (The right end of the liner) and a forward end (The left end of the liner) generally along the axial direction; 
an annular dome (Figure 1, 30 and 34 or 30 and 36) including an enclosed surface (The surfaces defining Figure 1, 42 or 44) defining a slot (Figure 1, 42 or 44) for receipt of the forward end of the liner;
wherein the annular dome includes a base plate (The plate of Figure 1A, 30 defining J and parallel to 46. The analogous plate for the inner liner and inner dome shown in Figure 1)  and a yoke (Figure 1, 46 or 48), the base plate and the yoke extending parallel to (The surface of Figure 1A, 30 defining J.  The analogous surface for the inner liner and inner dome shown in Figure 1) of the base plate and a third surface (The horizontal line of Figure 1, 46 and 48 closest to its respective liner) of the yoke; and
a mounting assembly (Figure 1, 38 or 40) extending through the yoke, the forward end of the liner, and the base plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ariyoshi in view of Davis wherein the mounting assembly extends through the yoke, the forward end of the liner, and the base plate as taught by and suggested by Calvez in order to advantageously fix the holding cage to the base plate and prevent the nut from rotating (Paragraph 0003, The modification adds a welded holding cage to the base plate and orients the head of the fastener of the mounting assembly to contact the yoke).
Regarding claim 11, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the end surface defines a notch (The notch in Figure 2, 20 where 30 sits).
Regarding claim 12, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the resilient member is positioned within the notch.
Regarding claim 13, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the resilient member is configured to press the cap against the forward end of the liner such that the inside surface of the cap contacts the forward end of the liner (Paragraph 0035).
Regarding claim 15, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the liner is an outer liner (Figure 1, L1.  Paragraph 0035) and wherein the annular dome is an outer annular dome (Figure 2, D and 10 of A1 form an outer annular dome.  Paragraph 0035).
Regarding claim 16, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the liner is an inner liner (Figure 1, L2.  Paragraph 0034) and wherein the annular dome is an inner annular dome (Figure 2, D and 10 of Figure 1, A2 form an inner annular dome.  Paragraph 0034).
Regarding claim 17, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the liner is comprised of a ceramic matrix composite material (Paragraph 0032).
Regarding claim 18, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the annular dome is comprised of a metal material (Paragraph 0031).
Regarding claim 20, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the mounting assembly attaches the liner to the annular dome.
Regarding claim 25, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the mounting assembly includes a pin (Figure 50b comprises a bolt, Paragraph 0036).
Regarding claim 26, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the pin is configured as a bolt (Figure 50b comprises a bolt, Paragraph 0036).
Regarding claim 28, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the liner is movable inwardly and outwardly along the radial direction relative to the annular dome and to the mounting assembly (Functional Language, Paragraph 0039).
Regarding claim 29, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the mounting assembly includes a pin (Figure 50b comprises a bolt, Paragraph 0036) and the liner is movable inwardly and outwardly (Functional Language, Paragraph 0039).
Ariyoshi in view of Davis does not teach the liner is movable inwardly and outwardly along at least a portion of a length of the pin.
However, Calvez teaches wherein the mounting assembly includes a pin (Figure 1A, 38) and the liner is movable inwardly and outwardly along at least a portion of a length of the pin (Functional Language, Paragraph 0004.  Figure 1A, J is along a portion of a length of the pin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ariyoshi in view of Davis wherein the mounting assembly extends through the yoke, the forward end of the liner, and the base plate as taught by and suggested by Calvez in order to advantageously fix the holding cage to the base plate and prevent the nut from rotating (Paragraph 0003, This is the same modification as claim 1).
Regarding claim 30, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the forward end of the liner and the yoke of the annular dome define a first gap (The gap between Figure 2, L and 10), the forward end of the liner and the base plate define a second gap (The gap between Figure 2, L and Annotated Figure 2, labeled base plate).
Regarding claim 31, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the first gap and the second gap both extend continuously from an inside surface (Figure 2, 22) of the cap to the mounting assembly.
Regarding claim 33, Ariyoshi in view of Davis and Calvez teaches the invention as claimed. 
Ariyoshi further discloses wherein the resilient member is configured to press the cap against the forward end of the liner such that the inside surface of the cap contacts the forward end of the liner (Paragraph 0035).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi in view of Davis and Calvez as applied to claim 6 above, and further in view of Brown et al (US 20130004906).
Regarding claim 9, Ariyoshi in view of Davis and Calvez teaches the invention as claimed.
Ariyoshi further discloses wherein the gas turbine engine further defines a circumferential direction (The circumferential direction of the doughnut shape.  Paragraph 0030).

However, Brown teaches a gas turbine engine (Paragraph 0001) defining an axial direction (The axial direction of the centerline axis.  Paragraph 0016), the gas turbine engine comprising: 
a compressor section (Paragraph 0002); 
a turbine section (Paragraph 0002) mechanically coupled to the compressor section; and 
2a combustor assembly (Figure 1, Paragraph 0002) disposed between the compressor section and the turbine section, the combustor assembly including 
a liner (Figure 1, 16, 18) at least partially defining a combustion chamber (Figure 1, 14) and extending between an aft end (The right end of the liner) and a forward end (The left end of the liner) generally along the axial direction; 
an annular dome (Figure 1, 32) including a slot for receipt of the forward end of the liner (The respective slot in Figure 1, 34 where 16 or 18 sit);
wherein the gas turbine engine further defines a circumferential direction (Paragraph 0002), and wherein the combustor assembly further includes a plurality fuel/air mixers (Figure 2, 40) spaced along the circumferential direction within the annular dome (Paragraph 0002).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ariyoshi in view of Davis and Calvez wherein the combustor assembly further includes a plurality fuel/air mixers spaced along the circumferential direction within the annular dome as taught by and suggested by Brown in order to prevent excessive dispersion and shield the dome from hot combustion gases (Paragraph 0002,  The modification has the fuel injectors of Ariyoshi mounted within the mixer of Brown).

27, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi in view of Davis and Calvez as applied to claim 1, 31 above, and further in view of Camy et al (US 20020184890).
Regarding claim 27, Ariyoshi in view of Davis and Calvez teaches the invention as claimed.
Ariyoshi in view of Davis and Calvez does not teach wherein the cap is comprised of a ceramic matrix composite material.
However, Camy teaches a combustor assembly (Figure 1) for a gas turbine engine (Paragraph 0002, a turboprop and turbojet are gas turbine engines) defining an axial direction (Figure 1, 10) and a radial direction (The radial direction with respect to Figure 1, 10), the combustor assembly comprising: 
a liner (Figure 1, 26) at least partially defining a combustion chamber (Figure 1, 24); 
a cap (Figure 2, 84); and
wherein a resilient member (Figure 2, 88) is positioned adjacent to the cap for forming a seal (Paragraph 0028) between the cap and a nozzle (Figure 1, 42); and 
wherein the cap is comprised of a ceramic matrix composite material (Paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ariyoshi in view of Davis and Calvez wherein the cap is comprised of a ceramic matrix composite material as taught by and suggested by Camy in order to provide a suitable high temperature material (Paragraph 0002, The modification uses a CMC for the cap of Ariyoshi).
Regarding claim 32, Ariyoshi in view of Davis and Calvez teaches the invention as claimed.
Ariyoshi in view of Davis and Calvez does not teach wherein the cap is comprised of a ceramic matrix composite material.
(Figure 1) for a gas turbine engine (Paragraph 0002, a turboprop and turbojet are gas turbine engines) defining an axial direction (Figure 1, 10) and a radial direction (The radial direction with respect to Figure 1, 10), the combustor assembly comprising: 
a liner (Figure 1, 26) at least partially defining a combustion chamber (Figure 1, 24); 
a cap (Figure 2, 84); and
wherein a resilient member (Figure 2, 88) is positioned adjacent to the cap for forming a seal (Paragraph 0028) between the cap and a nozzle (Figure 1, 42); and 
wherein the cap is comprised of a ceramic matrix composite material (Paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Ariyoshi in view of Davis and Calvez wherein the cap is comprised of a ceramic matrix composite material as taught by and suggested by Camy in order to provide a suitable high temperature material (Paragraph 0002, The modification uses a CMC for the cap of Ariyoshi).

Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the teaching of Calvez would no longer be able to give “a certain degree of freedom to the relative displacement in the radial direction” which is one of the goals of Ariyoshi and accomplish the goal of allowing the liner to move in relation to the dome.  Examiner respectfully disagrees.  Ariyoshi describes this radial movement as Figure 2, U.  However, Calvez similarly describes a radial movement in Figure 1A, J and Paragraph 0004 and 0023.  Therefore, applying the teaching of Calvez still allows a certain degree of freedom to the relative displacement in the radial direction which is one of the goals of Ariyoshi and the liner to move in relation to the dome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741